Citation Nr: 0508178	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  00-08 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.	Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss, for the period from July 13, 1998 to 
June 9, 1999. 

2.	Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss, for the period from June 10, 1999 to 
September 25, 2001.

3.	Entitlement to a rating in excess of 50 percent for 
bilateral hearing loss, from September 26, 2001.  

4.	Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1940 to October 
1945.     

In its March 1999 rating decision, the RO granted a higher 
rating of 20 percent for service-connected bilateral hearing 
loss, effective July 13, 1998.  In April 1999, the veteran 
filed a notice of disagreement (NOD) with the assigned rating 
for hearing loss.  A statement of the case (SOC) was issued 
in August 1999, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in January 2000.    

In an August 1999 rating decision, the RO granted service 
connection and an initial 30 percent rating for PTSD, 
effective June 15, 1999.  In January 2000, the veteran filed 
a NOD with the initial rating assigned for PTSD.  A SOC was 
issued in April 2000, and the veteran filed a substantive 
appeal later that month.  

On his January 2000 VA Form 9, the veteran checked a box 
indicating his desire for a hearing before a Veterans Law 
Judge (VLJ) at the RO; however, the record indicates that the 
veteran has since withdrawn this request.    

In June 2000, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is associated with 
the claims file.    

Because the veteran's claim pertaining to PTSD involves a 
request for a higher initial evaluation following the grant 
of service connection, the Board has characterized this claim 
in light of the distinction noted in See Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

Moreover, with respect to the claims for higher ratings for 
bilateral hearing loss, the Board notes that in September 
2000 (during the pendency of this appeal), the RO increased 
to 30 percent the rating for bilateral hearing loss, 
effective June 10, 1999.  In January 2003, the RO granted a 
50 percent rating for the veteran's hearing loss disability, 
effective September 26, 2001.  Inasmuch as higher evaluations 
are available for the veteran's hearing loss at each stage, 
and the veteran is presumed to seek the maximum available 
benefit for a disability, the Board considers the appeal 
involving hearing loss as encompassing the three claims for 
increase listed on the title page.  Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims for higher ratings for bilateral 
hearing loss, and for a higher initial rating for PTSD, has 
been accomplished.

2.	The only pertinent audiological results of record for the 
time period from July 13, 1998 to June 9 1999, establish 
that, in October 1998, the veteran had bilateral hearing loss 
manifested by level III hearing acuity in the right ear and 
level X hearing acuity in the left ear.

3.	For the period from June 10, 1999 to September 25, 2001, 
the veteran's hearing loss was manifested by, at worst, level 
IV hearing acuity in the right ear and level XI hearing 
acuity in the left ear.

4.	Since September 26, 2001, the veteran's hearing loss has 
been manifested by, at worst, level VI hearing acuity in the 
right ear and level XI hearing acuity in the left ear.

5.	Since the June 15, 1999 effective date of the grant of 
service connection, the veteran's PTSD has been manifested, 
primarily, by intrusive recollections, flashbacks, sleep 
disturbances (including nightmares), chronic dysphoria, 
anxiety, irritability, some impairment in concentration, 
social isolation, feelings of detachment from others, and, 
later, what has been characterized as underemployment; these 
symptoms suggest occupational and social impairment with 
reduced reliability and productivity.


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent for 
bilateral hearing loss, for the period from July 13, 1998 to 
June 9, 1999, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85-4.87 
Diagnostic Code 6100 (as in effect prior to June 10, 1999).

2.	The criteria for a rating in excess of 30 percent for 
bilateral hearing loss, for the period from June 10, 1999 to 
September 25, 2001, are not met.  38 U.S.C.A.         §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.85, 4.86, Diagnostic Code 6100 (2004).

3.	The criteria for a rating in excess of 50 percent for 
bilateral hearing loss, from September 26, 2001, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2004).

4.	Affording the veteran the benefit of the doubt, the 
criteria for an initial 50 percen, but no higher, rating for 
PTSD, from June 15, 1999, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims for higher 
ratings for bilateral hearing loss, and for a higher initial 
rating for PTSD, has been accomplished.  

Through the August 1999 and April 2000 SOCs, the January 
2003, February 2003, May 2004 and December 2004 supplemental 
SOCs (SSOCs), and the RO's letters of October 2002 and 
November 2003, the RO notified the veteran and his 
representative of the legal criteria governing the claims, 
the evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claims.  After 
each, they were given the opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the 
claims.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claims.  In its October 2002 
letter, the RO informed the veteran of the recent enactment 
of the VCAA, and requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, as well as information to obtain any VA 
treatment records, employment records, or records from other 
Federal agencies.  The RO also requested that the veteran 
submit any additional evidence in his possession.  In a 
November 2003 letter, the RO again requested that the veteran 
provide authorization to enable it to obtain any outstanding 
private medical records, and information to obtain any VA 
treatment records, employment records, or records from other 
Federal agencies.  Through these letters, the Board finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R.    § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the August 1999 SOC 
explaining what was needed to substantiate the claims for 
higher ratings for bilateral hearing loss within five months 
of the pertinent March 1999 rating decision on appeal, and 
the April 2000 SOC regarding the claim for a higher initial 
rating for PTSD within eight months of the August 1999 rating 
decision regarding the initial grant of service connection 
for that disability; in both instances, the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO notified the veteran of the VCAA duties to notify and 
assist in its letters of October 2002 and November 2003; 
neither in response to those letters, nor at any other point 
during the pendency of this appeal, has the veteran informed 
the RO of the existence of any evidence that has not already 
been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any of the claims on 
appeal.  As indicated below, the RO has obtained 
hospitalization and outpatient treatment reports from the 
Albany VA Medical Centers (VAMC), dated from June 1999 to 
March 2000, and from June 2000 to August 2000; a November 
2004 note to the file reflects that there was no record that 
the veteran had undergone any further treatment at the Albany 
VAMC since November 2000.  The RO has also arranged for the 
veteran to undergo numerous VA examinations, and has afforded 
the veteran the opportunity to testify during a June 2000 
hearing before RO personnel; the examination reports and 
transcript of the hearing are of record.  Also, in support of 
his claims, the veteran has submitted treatment records from 
Dr. J. Collins, a private physician, dated from December 1999 
to August 2004.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims for higher ratings for 
bilateral hearing loss, and for a higher initial rating for 
PTSD. 

II.	Claims for Higher Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the United States Court of Appeals 
for Veterans Claims (Court) noted an important distinction 
between an appeal involving the veteran's disagreement with 
the initial rating assigned at the time a disability is 
service connected.  Where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

A.	Hearing Loss

1.	Background

In an October 1945 rating decision, the RO granted service 
connection and an initial 10 percent rating for bilateral 
hearing loss, effective October 5, 1945.

In an October 1958 decision, the RO reduced from 10 percent 
to 0 percent the veteran's rating for bilateral hearing loss, 
effective December 29, 1958.  In June 1978, the RO increased 
to 10 percent the rating for this disability, effective 
February 27, 1978.

In July 1998, the veteran filed a claim for a higher rating 
for bilateral hearing loss.

On VA examination in October 1998, the veteran reported that 
he had significant noise exposure in service, and that 
following service, his hearing returned somewhat, but never 
returned to within normal limits.  He complained that his 
hearing in the left ear was significantly worse than in the 
right ear.  He also complained of bilateral tinnitus.  

On authorized audiological evaluation in October 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
60
70
85
LEFT
85
90
100
100+
100+

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 40 percent in the left ear.  
The examiner noted with respect to the veteran's audiometric 
test results, that these results were consistent and felt to 
represent the organic threshold of hearing.

In a March 1999 rating decision (the decision currently on 
appeal), the RO increased the rating for bilateral hearing 
loss to 20 percent, effective July 13, 1998.  

On examination again in June 1999, the veteran complained of 
continued problems with hearing loss, which was worse in the 
left ear than the right ear.  Audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
-    
30
55
80
LEFT
85
90
100
100+
100+

(No value was provided for pure tone thresholds in the right 
ear at 1000 Hertz.)  Speech audiometry revealed speech 
recognition ability of 86 percent in the right ear and of 24 
percent in the left ear.       

Audiological evaluation in August 2000 revealed pure tone 
thresholds, in decibels, as follows:    




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
60
80
85
LEFT
85
95
100+
100+
100+

Speech audiometry revealed speech recognition ability of 66 
percent in the right ear and of 99 percent in the left ear.

In September 2000, the RO granted an increased rating for 
bilateral hearing loss of 30 percent, effective June 10, 
1999.

On VA examination in November 2002, the veteran reported that 
he continued to experience poor hearing and tinnitus.  On 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
60
80
90
LEFT
95
100
100+
100+
100+

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 0 percent in the left ear.

In January 2003, the RO granted a rating of 50 percent for 
bilateral hearing loss, effective September 26, 2001.

More recently, in December 2004, audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
65
85
95
LEFT
105
105
105
105
105
Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 36 percent in the left ear.

2.	Analysis

Initially, the Board notes that effective June 10, 1999 
(during the pendency of this appeal), VA amended the portion 
of the VA Schedule for Rating Disabilities,        38 C.F.R. 
Part 4 (2004), governing evaluation of diseases of the ear, 
including hearing loss.  See 64 Fed. Reg. 25202 through 25210 
(May 11, 1999).  As there is no indication that the revised 
criteria are intended to have a retroactive effect, VA has 
the duty to adjudicate the claim for increase only under the 
former criteria for any time period prior to the effective 
date of the new diagnostic codes, and to consider the revised 
criteria for the time period commencing on the effective date 
of the new provisions.  See Wanner v. Principi, 17 Vet. App. 
4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The 
Board points out that the RO has considered and applied the 
correct versions of the applicable rating criteria for 
hearing loss in adjudicating the veteran's claim (as 
reflected in the August 1999 SOC, and the January 2003, 
February 2003, May 2004 and December 2004 SSOCs).  Hence, 
there is no due process bar to the Board doing likewise.  

Under both the former and revised criteria, evaluations of 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with average hearing threshold levels as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 cycles per second (Hertz) (Hz).  To evaluate 
the degree of disability from defective hearing, the rating 
schedule establishes eleven auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  This criteria for rating hearing loss 
is identical under the pre- and post-June 10, 1999, versions 
of the rating schedule.  See 38 C.F.R. § 4.87 (1998), and 38 
C.F.R. § 4.85 (2004).

The version of 38 C.F.R. § 4.86 in effect prior to June 10, 
1999 addressed the use of hearing aids in the conduction of 
audiometry examinations and the evidence used in award of 
service connection.  It is noted in this respect, that the 
audiologist that conducted the October 1998 examination and 
reviewed the results of the relevant audiometry evaluation 
in this case, did not indicate that there were any language 
difficulties or inconsistent speech audiometry scores that 
would render the use of both pure tone average and speech 
discrimination inappropriate and would require evaluation 
under Table VIa.  See 38 C.F.R. § 4.85(c) (as in effect 
prior to June 10, 1999).

The version of 38 C.F.R. § 4.86 in effect since June 10, 
1999, however, requires that exceptional patterns of hearing 
impairment are to be evaluated as follows:      

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. § 4.86, references Table VIa, which reflects the 
schedular criteria contained in Table VI without 
consideration of the results of controlled speech 
discrimination tests.  See 38 C.F.R. § 4.85(h), Table VIa.

a.  Entitlement to a rating in excess of 20 percent,
for the period from July 13, 1998 to June 9, 1999

Considering the medical evidence in light of the criteria 
noted above, the Board finds that, as regards the time period 
prior to June 10, 1999, the veteran's bilateral hearing loss 
has been appropriately rated as 20 percent disabling under 
the former criteria (the only applicable criteria, given the 
June 10, 1999 effective date of the above-noted change in 
regulation for evaluation of hearing loss disabilities).

The only pertinent evidence for evaluating the veteran's 
bilateral hearing loss during the period prior to June 1999 
is the report of the veteran's October 1998 audiological 
evaluation, which indicated an average decibel loss of 60 for 
the right ear, and 98 for the left ear.  Speech audiometry 
revealed speech recognition ability of 86 percent in the 
right ear, and 40 percent in the left ear.  Application of 
these scores to Table VI results in a designation of III for 
the right ear and X for the left ear.  These designations of 
impaired efficiency, pursuant to Table VII, correspond to a 
20 percent evaluation for hearing impairment.  

Thus, there is no basis in this case for the assignment of a 
rating in excess of 20 percent for the time period prior to 
June 10, 1999.

b.  Entitlement to a rating in excess of 30 percent, for the 
period                                                 from 
June 10, 1999 to September 25, 2001

After careful review of the medical evidence for the time 
period from June 10, 1999 to September 25, 2001, the Board 
finds that no more than the currently assigned 30 percent 
rating is warranted under the revised criteria.

As indicated above, the report of the June 1999 audiological 
evaluation appears to be incomplete, as there is no finding 
reported for the right ear for the puretone threshold at 1000 
Hertz, a component of the rating criteria that is required 
for evaluating hearing loss under the 38 C.F.R. §§ 4.85 and 
4.86.  The Board nonetheless points out that, while the June 
1999 audiological evaluation is not of direct value in 
assessing the severity of the veteran's hearing loss, those 
audiometric findings that were obtained pursuant to this 
evaluation (puretone thresholds at 2000 Hz, 3000 Hz, and 4000 
Hz for the right ear, and from 1000 Hz through 4000 Hz for 
the left ear, and speech recognition for both ears), do not 
appear to reflect any more severe a degree of hearing loss 
(and in fact, if anything, suggest a lesser degree of 
severity) in comparison to the next audiological evaluation 
of record in August 2000, which, as discussed below, 
corresponds to the currently assigned 30 percent disability 
rating.   

On audiological evaluation again in August 2000, the veteran 
had average decibel loss of 66 for the right ear, and 99 for 
the left ear, and speech discrimination testing results of 80 
percent for the right ear, and 8 percent for the left.  Under 
38 C.F.R. § 4.85, Table VI, these findings correspond to 
auditory acuity numeric designations of IV in the right ear, 
and of XI in the left ear.  Given the pure tone thresholds 
demonstrated in the left ear, Table VIa is available for 
application, however, application of that table could not 
result in any numeric designation higher than XI for that 
ear.  

The designations of IV for the right ear and of XI for the 
left (worse) ear, as demonstrated in August 2000, correspond 
to a 30 percent evaluation, under           38 C.F.R. § 4.85, 
Table VII; hence, that is the appropriate rating for 
bilateral hearing loss for this time period.  

c.  Entitlement to a rating in excess of 50 
percent, from September 26, 2001

Considering the pertinent evidence since September 26, 2001, 
the Board determines that the criteria for a rating in excess 
of 50 percent are not met.  

The November 2002 audiological evaluation revealed an average 
decibel loss of 69 for the right ear, and 100 for the left 
ear, and speech discrimination testing results of 68 percent 
for the right ear, and 0 percent for the left.  Pursuant to 
38 C.F.R. § 4.85, Table VI, these findings correlate to an 
auditory acuity numeric designation of VI in the right ear, 
and of XI in the left ear.  Given the pure tone thresholds 
demonstrated in the left ear, Table VIa is also available for 
application; the Board notes, however, that application of 
that table could not result in a numeric designation higher 
than XI for that ear.  

Designations of VI for the right ear and of XI for the left 
(worse) ear correspond to a 50 percent evaluation, pursuant 
to 38 C.F.R. § 4.85, Table VII.  

On audiological evaluation again in December 2004, the 
veteran had an average decibel loss of 74 for the right ear, 
and 105 for the left ear, and speech discrimination testing 
results of 68 percent for the right ear, and 36 percent for 
the left.  Pursuant to 38 C.F.R. § 4.85, Table VI, these 
findings correlate to an auditory acuity numeric designation 
of VI in the right ear, and of X in the left ear.  Given the 
pure tone thresholds demonstrated in the left ear, Table VIa 
is available for application, and results in a numeric 
designation of XI for that ear.  

Designations of VI for the right ear and of XI for the left 
(worse) ear correspond to a 50 percent evaluation, pursuant 
to 38 C.F.R. § 4.85, Table VII.  

The above-referenced audiological evaluations accomplished 
since September 26, 2001 have revealed hearing acuity 
designations that correspond to no more than a 50 percent 
rating; hence, that is the appropriate rating for bilateral 
hearing loss from that date.   


B.	PTSD

1.	Background

Treatment records from the Albany VAMC, dated from June 1999 
to March 2000, include a June 1999 report from a VA mental 
health clinic that noted the veteran's complaints of sleep 
disturbances, including nightmares, exaggerated startle 
response, flashbacks, irritability, argumentativeness, and 
loud speech, although without combativeness.  Also noted was 
that the veteran reported having a depressed mood, anhedonia, 
diminished motivation, and intermittent social isolation.  An 
assessment was provided of PTSD, and major depressive 
disorder.  Additional records from January 2000 through March 
2000 reflect the veteran's ongoing treatment for similar 
psychiatric symptoms.  

On VA examination in July 1999, the veteran reported that he 
had a good relationship with his wife and children, but that 
he had no real friendships and concentrated primarily on his 
family, and was therefore socially isolated.  On mental 
status examination, the veteran was observed to be dressed 
neatly and appropriately with very good activities of daily 
living and hygiene.  He was cooperative and friendly, 
however, his mood would deteriorate from a relatively 
euthymic level to become anhedonic and tearful when 
discussing his experiences during service in World War II.  
His affect was congruent with his mood.  The veteran's speech 
was spontaneous, although at times somewhat rambling; 
however, he was logical and relevant.  His memory, both 
recent and remote, appeared to be somewhat impaired, in 
particular with regard to details of the past and events from 
service.  In terms of recent memory, he could recall two of 
three objects.  The veteran did not show signs of any 
psychotic process, and he denied any delusions or 
hallucinations.  He was oriented times three.  He admitted to 
being argumentative at times with his wife, but was never out 
of control.  He also admitted to feeling depressed at times, 
especially if he was reminded about his wartime service.  At 
such times, the veteran would become tearful and become 
unable to articulate what was disturbing him.  His sleep had 
also been chronically impaired, in that he slept two to three 
hours per night, and had chronic night sweats and nightmares.  
He denied any suicidal or homicidal ideation.

The examiner diagnosed PTSD, chronic, with moderate symptoms, 
and assigned a Global Assessment of Functioning (GAF) score 
of 57 currently, with a GAF of 57 over the past year.  The 
examiner also noted that the veteran had recurrent nightmares 
once or twice a week, experienced flashbacks, and would make 
great efforts to avoid thoughts associated with events from 
service.  It was further noted that the veteran had a 
diminished interest in significant activities as a result of 
his PTSD symptoms, as well as feelings of detachment from 
others.  The veteran was also socially isolated, and his 
sleep was disturbed.  He often displayed irritability, and 
had difficulty concentrating and an exaggerated startle 
response.        

During the June 2000 RO hearing, the veteran reported 
experiencing ongoing symptoms related to his PTSD, of sleep 
disturbances, flashbacks, irritability, and social isolation.

On examination in November 2002, the veteran was alert and 
oriented, and did not appear to have any obvious deficits in 
thinking or memory.  His speech was logical and focused at 
all times.  When asked to describe his mood, he described it 
as "mixed"; the veteran appeared to be chronically 
dysphoric as well as chronically anxious.  The veteran 
described himself as argumentative, and suffering from low 
frustration tolerance, although he denied being destructive, 
aggressive, or violent.  The veteran reported that he 
experienced anxiety attacks at times, and he described 
himself as being easily irritated and also easily overwhelmed 
by social conflict.  He reported suffering from chronic 
insomnia.  He also stated that he suffered from chronically 
low self-esteem, and that he had often turned down 
opportunities related to work because of this problem.  He 
reported that he had never been actively suicidal, but that 
at times in anger he would tell his wife that he was 
considering suicide.  He denied any history of homicidal 
ideation.  The veteran also stated that his wife managed the 
family finances, and that he thought that she was better at 
doing this because her concentration ability exceeded his.  

Additionally, the veteran reported experiencing flashbacks, 
nightmares, and intrusive memories, and stated that these 
symptoms had intensified as a result of recent current 
events.  He stated that he avoided watching war movies or 
documentaries for fear of triggering intrusive memories.  The 
examiner diagnosed PTSD, chronic, and assigned a GAF of 52, 
which the examiner indicated represented moderate impairment 
of functioning.  The examiner further stated that on the 
basis of the examination, the veteran appeared to be 
moderately impaired in overall functioning, suffering from 
chronic sleep disturbance, irritable mood, low frustration 
tolerance, chronic anxiety, and underemployment.  

The veteran was again examined in December 2004 (by the same 
physician that had examined the veteran in November 2002).  
On mental status examination, the veteran was alert and 
oriented.  He did not display any obvious deficits in 
thinking and memory.  He spoke in a clear-voiced tone and at 
an average rate of speed, and his speech was logical and 
focused at all times.  The veteran complained about problems 
with concentration, although he did not display any gross 
deficits in short or long-term memory, and he was well aware 
of current events.  The veteran described his typical mood as 
"mixed," and he reported that he became depressed at times.  
He described himself as being irritable and having a short 
temper, and reported that when he was angry he tended to 
yell, although he denied being aggressive or violent.  He 
reported that his sleep was interrupted, and his energy was 
low.  The veteran described himself as lacking in self-
esteem, and he indicated he felt that he was underemployed.  
He also reported experiencing intrusive memories, and an 
exaggerated startle response.  When asked about his future 
plans, the veteran stated that he planned to continue working 
for as long as he could.    

The examiner diagnosed PTSD, chronic, and assigned a GAF of 
52, which he indicated represented moderate impairment of 
functioning.  The examiner further stated that based on his 
interview of the veteran, as well as review of previous 
examinations, the veteran appeared to essentially function 
the same and was moderately impaired in his overall 
functioning.  It was also noted that the veteran reported 
chronic anxiety and sleep disturbance.  

2.	Analysis

The veteran's PTSD has been rated as 30 percent disabling, 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  However, a 
General Rating formula for evaluating psychiatric impairment 
other than eating disorders contains the actual rating 
criteria for evaluating the veteran's disability.  

Under that formula, a 30 percent rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name.  

Considering the evidence in light of the above-noted 
criteria, and affording the veteran the benefit of the doubt 
(see 38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b)), the Board 
finds that, since the effective date of the grant of service 
connection, the veteran's psychiatric symptoms have more 
nearly approximated the criteria for the 50 percent rating-
that is, his symptoms are indicative of occupational and 
social impairment with reduced reliability and productivity.  

The pertinent medical evidence includes the report of the 
July 1999 VA examination, which reflects that the veteran's 
PTSD was manifested, primarily, by intrusive recollections, 
sleep disturbances (to include nightmares), flashbacks, mood 
disturbances in response to reminders of his service, 
irritability, difficulty with concentration, impairment of 
recent and remote memory, a diminished interest in 
significant life activities, feelings of detachment from 
others, and social isolation.  Subsequently, the November 
2002 examiner noted that the veteran continued to suffer from 
symptoms of sleep disturbances, including nightmares and 
chronic insomnia, intrusive recollections, flashbacks, and 
avoidance of reminders of his wartime service.  It was also 
noted that the veteran's mood appeared to be chronically 
dysphoric as well as chronically anxious, and that he 
suffered from anxiety attacks, low frustration tolerance, 
underemployment, and what the examiner characterized as an 
overall moderate impairment in overall functioning.  On 
examination again in December 2004, the examiner determined 
that the veteran appeared to essentially function the same as 
noted on previous examinations, and that he remained 
moderately impaired in his overall functioning.          

The Board notes that the GAF scores assigned by the examining 
VA psychiatrists in this case, of 57, in July 1999, and 52 in 
both November 2002 and December 2004, are each indicative 
(under the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV)) of moderate symptoms (i.e., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Such symptoms appear to correspond to no more than 
the 30 percent disability rating that the RO initially 
assigned in this case.  However, the Board points out that 
the GAF scores assigned in a case, like an examiner's 
assessment of the severity of a condition, are not 
dispositive of the evaluation issue; rather, they must be 
considered in light of the actual symptoms of the veteran's 
disorder (which provide the primary basis for the rating 
assigned).  See 38 C.F.R. § 4.126(a).  As indicated above, in 
this case, the actual symptoms reported and/or shown are 
suggestive of the level of impairment contemplated in the 
next higher, 50 percent, evaluation for psychiatric 
disability.  

The Board also emphasizes, however, that at no point since 
the June 1999 effective date of grant of service connection 
has the veteran's PTSD met the criteria for the next higher 
70 evaluation.  As noted above, a 70 percent rating is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood; however, the Board 
finds that those delineated symptoms are not characteristics 
of the veteran's psychiatric disability.  The veteran has not 
been found to have symptoms of illogical or irrelevant 
speech, obsessional rituals that interfere with routine 
activities, near-continuous panic or depression affecting the 
ability to function independently, neglect of personal 
appearance and hygiene, or any of the other symptoms that 
correspond to the 70 percent rating.  The extent and severity 
of the anxiety, sleep disturbances and flashbacks suffered by 
the veteran are more characteristic of the criteria for the 
50 percent rating.  As the veteran's PTSD has not met the 
criteria for at least the next higher, 70 percent, rating at 
any point since the effective date of the grant of service 
connection, it logically follows that the criteria for the 
maximum 100 percent evaluation likewise have not been met.

For all the foregoing reasons, the Board finds that, since 
the June 15, 1999 effective date of the grant of service 
connection, the veteran's overall disability picture, as 
reflected in the pertinent medical evidence of record, meets 
the criteria for a 50 percent, but no higher, rating.  



C.	Extra-Schedular Consideration

The above discussions are based on application of pertinent 
provisions of VA's Schedule for Rating Disabilities.  

Under the pertinent legal authority, service-connected 
disabilities that reflect a highly exceptional or unusual 
disability picture may warrant the assignment of a higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (in this case, cited to in the August 1999 SOC 
as to the claims for higher ratings for hearing loss, and in 
the April 2000 SOC as to the claim for a higher initial 
rating for PTSD).  

With respect to the veteran's claims for higher ratings for 
hearing loss, the Board points out that the assignment of 
disability ratings for hearing impairment is derived by 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained 
(see Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992)); 
thus, it would appear that consideration of any factors other 
than pertinent audiological results is inappropriate.  

However, even assuming that consideration of extra-schedular 
consideration were appropriate with regard to the claims for 
increase for hearing loss, the Board finds that there is no 
showing, at any point pertinent to each claim on appeal, that 
either the veteran's service-connected hearing loss or his 
PTSD has met the criteria for assignment of any higher rating 
on an extra-schedular basis.  In this respect, the Board 
emphasizes that neither of these disabilities has objectively 
been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned rating).  The 
November 2002 examiner noted that the veteran appeared to be 
"underemployed" as a result of his PTSD symptoms, and the 
veteran has reported that he has had to turn down various 
work-related opportunities because of psychiatric symptoms; 
the veteran has also stated that his ability to work as an 
attorney is somewhat limited by concentration and hearing 
problems.  However, there is no showing in this case that the 
veteran is unable to work due to hearing loss or PTSD.  
Rather, the record reflects that the veteran remains self-
employed as an attorney on at least a part-time basis, and 
that he has no plans to stop working in the near future.  The 
veteran's disabilities have also not been shown to warrant 
frequent periods of hospitalization, or to have otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

D.  Conclusion

For all the foregoing reasons, the claims for higher ratings 
for bilateral hearing loss must be denied, and no rating 
higher than 50 percent for the veteran's PTSD is assignable.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent evidence simply does not support the 
assignment of any higher evaluation at any stage for either 
of the disabilities under consideration, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-57 (1991). 



ORDER

A rating in excess of 20 percent for bilateral hearing loss, 
for the period from July 13, 1998 to June 9, 1999, is denied.

A rating in excess of 30 percent for bilateral hearing loss, 
for the period from June 10, 1999 to September 25, 2001, is 
denied.

A rating in excess of 50 percent for bilateral hearing loss, 
for the period from September 26, 2001, is denied.  

An initial 50 percent rating for service-connected PTSD, from 
June 15, 1999, is granted.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


